         Case 2:19-cv-01601-MJH Document 22 Filed 04/23/20 Page 1 of 3




     UNITED STATES DISTRICT COURT
   WESTERN DISTRICT OF PENNSYLVANIA

 TRACY DORE, individually and on behalf of all
 others similarly situated,

                        Plaintiff,
                                                                 Case No. 2:19-cv-01601-MJH
        v.
                                                                 Hon. Marilyn J. Horan
 WELLS FARGO BANK, N.A.,

                        Defendant.



UNOPPOSED MOTION TO STAY PROCEEDINGS PENDING FINAL APPROVAL OF
                      CLASS SETTLEMENT

       Defendant Wells Fargo Bank, N.A. (“Wells Fargo”) submits this unopposed motion

seeking a stay of these proceedings until the United States District Court for the Northern District

of California rules on whether to grant final approval of the proposed class settlement in Hernandez

v. Wells Fargo Bank, N.A., No. 3:18-cv-07354-WHA (N.D. Cal.). For the reasons set forth in the

accompanying memorandum of law, a stay is warranted in this case. Wells Fargo therefore

respectfully requests that the Court expeditiously enter the attached Proposed Order staying all

proceedings in this action pending final approval of the settlement in Hernandez, and for all other

relief the Court deems just and proper.


Dated: April 23, 2020                                Respectfully submitted,


                                                     /s/ Amanda R. Cashman
                                                     Amanda R. Cashman
                                                     PA ID #306843
                                                     K&L Gates LLP
                                                     K&L Gates Center
                                                     210 Sixth Avenue
                                                     Pittsburgh, PA 15222

                                                 1
Case 2:19-cv-01601-MJH Document 22 Filed 04/23/20 Page 2 of 3




                                  Telephone: (412) 355-6331
                                  Email: amanda.cashman@klgates.com

                                  Amanda L. Groves (pro hac vice)
                                  agroves@winston.com
                                  Kobi Kennedy Brinson (pro hac vice)
                                  kbrinson@winston.com
                                  WINSTON & STRAWN LLP
                                  300 South Tryon Street, 16th Floor
                                  Charlotte, NC 28202
                                  Tel: (704) 350-7700
                                  Fax: (704) 350-7800

                                  Counsel for Wells Fargo Bank, N.A.




                              2
         Case 2:19-cv-01601-MJH Document 22 Filed 04/23/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on April 23, 2020, I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will send a notice of electronic filing to all registered parties.



 Dated: April 23, 2020                               /s/ Amanda R. Cashman
                                                     Amanda R. Cashman

                                                     Counsel for Wells Fargo Bank, N.A.




                                                 3
